960 F.2d 149
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone DAVIS, Plaintiff-Appellant,v.UNITED STATES of America, U.S. Clerks Office, Defendant-Appellee.
No. 91-2346.
United States Court of Appeals, Sixth Circuit.
April 14, 1992.

Before KEITH and DAVID A. NELSON, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Tyrone Davis appeals pro se from the dismissal of a civil action under Fed.R.Civ.P. 12(b).   Davis's case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Davis alleged that the Clerk of the United States Supreme Court had violated his rights under federal law by refusing to file his "Appeal" in a prior case.   The clerk initially rejected Davis's pleadings because they were not in the proper form and later because they were untimely.   On November 19, 1991, the district court granted the defendant's motion to dismiss because Davis had not exhausted his administrative remedies and because the clerk was immune from liability.   It is from this judgment that Davis now appeals.


3
Upon review, we conclude that the complaint was properly dismissed for the reasons stated by the district court.   Moreover, the statute that forms the basis for Davis's arguments was repealed long before he attempted to file his appeal with the Supreme Court.  28 U.S.C. § 2103 (repealed eff.  Sept. 24, 1988).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation